JIM GUNTER, Justice, dissenting. I would grant the motion. In the instant case, we are remanding to the circuit court for a determination of whether, under Rule 5, the parties have |shad an opportunity to be heard. However, it is apparent from the lack of a response that respondent waives any right to a hearing on the issue of extending the time to file the record. This court, in the pursuit of strict compliance, is delaying and in some cases denying access to this court by litigants without considering the merits. The court’s interjection when neither party raises an issue as to the extension of time to file the record, is the same as the court conducting an audit of proceedings. Our function is to review decisions of the lower court when asked by a party. Here we are reviewing, not the case below, but whether a court rule was followed. We have said that Rule 5 is designed for the efficient handling of appeals. Here we have proved that it has done just the opposite. Therefore, the interest of justice would be best served by granting the motion for rule on clerk.